DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Please update the status of claim 20 on subsequent claim listings to reflect the withdrawn status of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, it is unclear whether the limitation of “a plurality of sensor means” is further modifying or in addition to the “at least one sensor means” as recited in claim 21.  For the purpose of examination, the limitation is viewed to recite --wherein the at least one sensor means comprises a plurality of sensor means--.  
In regard to claims 10-17, the term “sulfide odor causing target gases” has not been defined.  Does the term limit the gases by composition or by the odor produced by the gas?  For the purpose of examination, the term will be given the broadest reasonable interpretation.
In regard to claims 12-13 and 16-17, the term “ammonia odor causing target gases” has not been defined.  Does the term include only ammonia or are additional compositions which produce an odor similar to ammonia also targeted?  For the purpose of examination, the term will be given the broadest reasonable interpretation.
In regard to claims 14-17, the terms “other odor causing gases” and “fragrant gases” are unclear.  It appears that Applicant is using the term “fragrant” to refer to pleasant or desired smells and “odor causing gases” to refer to undesired or unpleasant smells.  As such, the terms are subject to personal tastes of a specific person and one of ordinary skill in the art would not be reasonably apprised of the bounds of each term if the claims were allowed to issue.  For the purpose of examination, the term will be given the broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammond et al. (US 2006/0210421; hereinafter “Hammond”).
In regard to claims 2-9 and 21, Hammond discloses device comprising a plurality of sensor means (gas sensor array 6) each capable of detecting the presence of at least one target odor causing agent in the surrounding environment and necessarily converting the response of each sensor means to an electrical output signal which varies according to variations in the presence of the at least one target odor causing agent (see [0108]), a processor means (see paragraphs [0059]-[0070]) operationally connected to the sensor means which is capable of periodically collecting data points therefrom and estimating the slope of a line therethrough by moving linear least squares regression and adding the estimated slopes of all electrically responsive sensor means together as all processors are capable of performing mathematics, and a spray means (canister 8 of liquid deodorant, outlet conduit 11, nozzle 10 In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond.
In regard to claims 10-17, Hammond discloses that the sensors can be tuned to sulfide target gases in paragraph [0130], ammonia (NH3) in [0134], and organic volatiles (such as CH4 and ethanol) in [0109).
Hammond does not explicitly disclose wherein sensors detect total organic volatiles or wherein specific gases are excluded from being detected by specific sensors.  Hammond does disclose that the sensor material in the MOX sensor may be changed to increase selectivity and/or sensitivity to varying 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided sensors of Hammond with the capability of detecting the claimed materials without producing any new or unexpected results as Hammond teaches that the selectivity of the sensors can be varied depending on the desired malodors to be detected.
Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive.
Applicant argues that the functional language is tied to the claimed structures.  The Examiner respectfully disagrees.  The case law cited by Applicant regard user selection, which is not germane to the instant claims, and structures which include a software application.  The issue with the instant claims is that the software or program required to carry out the claimed function has not been positively recited in the claims as “processor means” does not include a program stored in internal memory.  It is noted that line 10 of page 10 of the instant specification further supports the position of the Office with the teaching that a “processor means such as a microprocessor [is used] for executing a program stored in internal memory” (emphasis added).  As such, the Office has established the broadest reasonable interpretation of the claims and the claims remain rejected in view of the disclosure of Hammond.
Applicant argues that the limitation of claim 2 clearly modifies the limitation of claim 21.  The Examiner respectfully disagrees.  It is not clear that the limitation of claim 21 has been modified by the limitation of claim 2 as both limitations are introduced using the word “a” and claim 2 includes no indication that the term has antecedent basis.  The Examiner suggested wording would make clear that the limitation of claim 2 is modifying the limitation of claim 21.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.